The opinion of the court was delivered, January 7th 1868, by
Strong, J.
For all the purposes of this case- it is useless to inquire whether Dr. Campbell had any right to apply the money which he held for the sole and separate use of Mrs. McCormick to the purchase of the land in controversy. He made the purchase, and on the 17th day of April 1844 took a deed for it to himself in trust for her sole and separate use during her natural life, and then for her lawful heirs, their heirs and assigns. This deed is the foundation of the plaintiffs’ title, if any they have. They claim under it. Dr. Campbell having been discharged from his trust on the 27th day of March 1848, by direction of the court, conveyed the land to his successor, Noble McCormick, to hold on the same trusts as those with which he had held it before,, his conveyance; and on the 3d of April 1848, the cestui que trust, Mrs. McCormick and her husband, Thomas H. McCormick, made a deed for it to Noble McCormick, his heirs and assigns. Noble McCormick then died, and in proceedings in partition of his estate, a sale of the land was made to John McMullin, wrho conveyed to Thomas M. Murphy, by whom it was again conveyed to Thomas H. McCormick. Subsequently the last-named grantee died, and the land was sold, by order of the Orphans’ Court for the payment of his debts, and bought once more by McMullin, as whose heirs the plaintiffs claim. To the existence of any right in them, therefore, the deed of April 17th 1844 to Dr. Campbell and his deed to Noble McCormick of 27th day of March 1848, are indispensable. But those deeds created and continued a trust for the sole and separate use of Mrs. McCormick, wife of Thomas *395II. McCormick, during her natural life, with remainder to her heirs and their heirs. They gave to her no power to dispose of her equitable estate by deed. What matters it in this controversy by whom the consideration for the deed to Dr. Campbell was paid ? Let it be that he had no power to apply in payment the money which he had under another and prior trust. Let it be that he could not convert Mrs. McCormick’s interest under the first trust into land, and could not, even on her order, settle any part of it to different uses from those which were at first declared. What then ? Nothing more than that the purchase which he made of the land was made with his own money. That does not change or destroy the trust’declared by the deed, though it would leave the original trust of the personalty intact. Mrs. McCormick then acquired an equitable estate held for her separate use during life, with remainder as stated, and without any power of alienation. And when the trustee afterwards conveyed the land to Noble McCormick, clothed with the same trust, her estate and her inability remained the same. Her deed to Noble McCormick, made on the 3d day of April 1848, was therefore without effect, under the rule laid down in Lancaster v. Dolan, 1 Rawle 231, and Wright v. Drown, 8 Wright 224. It follows that the plaintiffs have no title, and the jury was correctly instructed to return a verdict for the defendant.
In nothing we have said do we intend to cast any doubt upon the right of Dr. Campbell to apply a part of the money which was in his hands subject to the first trust, to the payment for the land conveyed to him in trust for the separate use of Mrs. McCormick, on receiving her order to that effect. The case calls for no exr pression of oninion on that subject.
Judgment affirmed.